Rabin, J.,
dissents and votes to affirm, with the following memorandum: The county executive may exercise only such powers as are conferred upon him by statute (Matter of Village of Boonville v Maltbie, 272 NY 40, 47). The statute in question (Local Law No. 7 of 1979 of the County of Westchester, § 89-b) expressly provides that the county executive shall appoint and remove the Commissioner/Sheriff only with the approval of the county board of legislators. This court has held that, where the power to appoint and to remove requires the joint act of two authorities, the power to suspend likewise requires the authority of both acting jointly (Matter of Kreppein v Downs, 272 App Div 452; see, also, Matter of Tuchman v Trussell, 43 Misc 2d 255). To hold otherwise would be to authorize the county executive to prevent plaintiff from performing his duties for an indefinite period without even attempting to secure the approval of the county board, a power not clearly inferable from the statute. Since it is conceded that the county executive acted without the approval of the county board in suspending plaintiff, the suspension was void and of no effect. In any event, when Local Law No. 7 of 1979 was enacted, giving the county executive power to appoint the Commissioner/Sheriff subject to the approval of the county board, all appointments of the Commissioner/Sheriff were pursuant to that section and not pursuant to section 110.21 of the Westchester County Charter. Therefore, when section 110.31 of the charter conferred the power of removal or suspension of “any officer or employee appointed under the authority” of section 110.21, that power did not extend to the Commissioner/Sheriff appointed under section 89-b of Local Law No. 7 of 1979.